Citation Nr: 1117304	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-50 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for cause of the Veteran's death, to include compensation under 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from December 1951 to November 1954.  The Veteran died on June [redacted], 2008; the appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In pertinent part of the September 2008 decision, the RO denied service connection for cause of the Veteran's death.

In April 2010 the Board denied the appellant's claim of entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  The Board also remanded the issue of entitlement to service connection for cause of the Veteran's death.

The appellant testified before a Decision Review Officer (DRO) in July 2009. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Board finds that further development is warranted for entitlement to service connection for cause of the Veteran's death, to include compensation under 38 U.S.C.A. § 1151. 

In April 2010 the Board remanded the issue of entitlement to service connection for cause of the Veteran's death to the RO in order to send the appellant a letter in compliance with VA's duty to notify and assist claimants in substantiating a claim for VA benefits (VCAA), obtain the Veteran's post-service treatment records, and to obtain a VA medical opinion on the etiology of the Veteran's lung cancer and the cause of his death.  The Board finds that all parts of the remand were complied with; the appellant was notified of the criteria under VCAA in an October 2010 letter, the Veteran's VA treatment records were obtained, and a medical opinion was given in January 2011.  However, in March 2011 the appellant stated that the Veteran saw a private doctor in March 2008.  The Board finds that these medical records are not of record.  Therefore, the Board finds that the RO should obtain all relevant private treatment records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the appellant by letter and request that she provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional identified pertinent treatment records not currently of record.  Based on the appellant's response, the RO should assist the appellant in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  

The RO should request all pertinent records from Dr. D.R. in Waterbury, Connecticut.  

If any identified records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the appellant and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order. 
  
The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of her claim.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



